DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-13 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2017/0251727) and further in view of Finberg (US 2,980,720).

Regarding claim 1, Nielsen teaches a smoking article, ENDS comprising: a power source PS; a control component ECA adapted to control power delivery from the power source [0204]; a heating element HE; and an aerosolizable composition comprising: an active ingredient (first atomizer producing nicotine - containing aerosols [0101]); Nielsen further teaches flavorings comprise cotton candy, mountain, graham cracker, peanut butter [0075] etc. which examiner is interpreting “at least one flavorant wherein the at least one comprises a synthetic compound responsible for at least one of the aroma of an artisan food item and the flavor of an artisan food item”. Nielsen further teaches one or more flavorings comprise black walnut [0075] but does not explicitly disclose wherein the artisan food item is selected from the group consisting of a pawpaw fruit, a persimmon, a scuppernong grape, a muscadine grape, an elderberry, and combinations thereof. However Finberg discloses a smoking composition comprising dried, cured leaves from the papaya plant, technically known as the Carica papaya, a member of the Caricaceae family of plants. The papaya plant is also known as the melon tree and the pawpaw col. 3 lines 45-48.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the smoking article of Nielsen to include ingredient of pawpaw in order to improve and expand the flavor options available to the user. 
Regarding claim 12-13, Nielsen teaches aerosolizable composition further comprises a medicament, a tobacco component, a tobacco-derived material, a polyhydric alcohol is selected from the group consisting of glycerin, propylene glycol, and combinations thereof, an additional flavorant, or combinations thereof (An example of such a carrier aiding in creating a visible aerosol may be propylene glycol [0062]).
Regarding claim 30, Nielsen teaches wherein the power source is situated in a control body of the smoking article, wherein the heating element is situated in a cartridge body of the smoking article, and wherein the power source is in electrical connection with the heating element when the control body is mechanically connected to the cartridge body (The electronic control arrangement ECA may comprise several co - operating different units, it may be comprised in one housing or it may even be integrated into other units, e.g. the power supply [0203]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2017/0251727) and Finberg (US 2,980,720), further in view of Hearn et al. (US 2010/0236562).
Regarding claim 29, 3 and 5-6, Nielsen in view of Finberg does not explicitly disclose at least one flavorant is either (i) at least one flavorant derived from a plant of the humulus lupulus and/or asimina triloba species comprises a hop oil and hop extract. However Hearn discloses a simulated cigarette device [0127] comprises a composition with aroma components include aromas derived from flowers, leaves or fruit. Preferably, the aroma components are aroma components that are typically added to tobacco products such as glycyrrhizin ammoniated, grape juice concentrate, honey, and hops oil [0047]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Sears to include the hops of Hearn because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A))
Regarding claim 4, the limitation “hop extract is an extract obtained via supercritical extraction, organic solvent extraction, or hot water extraction” is directed to a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight.
Claims 1, 7-8, 10-18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2015/0335070), and further in view of Finberg (US 2,980,720).
Regarding claim 1, Sears teaches a smoking article, 100 comprising: a power source 316; a control component 300 adapted to control power delivery from the power source; a heating element 240; and an aerosolizable composition comprising: an active ingredient (ingredient (aerosol precursor composition or substance can include glycerin, water, saline, and nicotine, and combinations or mixtures of any or all of those components. For example, in one instance [0041]); and at least one flavorant wherein the at least one comprises a synthetic compound responsible for at least one of the aroma of an artisan food item and the flavor of an artisan food item (flavoring agents include vanillin, ethyl Vanillin, cream, tea, coffee, fruit (e.g., apple, cherry, Straw berry, peach and citrus flavors, including lime and lemon) [0039]). Sears does not explicitly disclose wherein the artisan food item is selected from the group consisting of a pawpaw fruit, a persimmon, a black walnut, a scuppernong grape, a muscadine grape, an elderberry, and combinations thereof. However Finberg discloses a smoking composition comprising dried, cured leaves from the papaya plant, technically known as the Carica papaya, a member of the Caricaceae family of plants. The papaya plant is also known as the melon tree and the pawpaw col. 3 lines 45-48.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the smoking article of Nielsen to include ingredient of pawpaw in order to improve and expand the flavor options available to the user.  
Regarding claim 8, Sears teaches at least one flavorant comprising a synthetic compound responsible for the aroma and/or flavor of an artisan food item comprises a synthetic compound or a mixture of compounds responsible for the aroma and/or flavor of a regionally indigenous fruit (flavoring agents include vanillin, ethyl Vanillin, cream, tea, coffee, fruit (e.g., apple, cherry, Straw berry, peach and citrus flavors, including lime and lemon), maple, menthol, mint, peppermint, spearmint, wintergreen, nutmeg, clove, lavender, cardamom, ginger [0039]).
Regarding claims 7 and 10-11, Sears teaches at least one flavorant comprising a synthetic compound responsible for the aroma and/or flavor of an artisan food item comprises a mixture of synthetic compounds (Exemplary flavoring agents may be natural or artificial in nature, and may be employed as concentrates or flavor packages [0038]).
Regarding claim 12-13, Sears teaches aerosolizable composition further comprises a medicament (the aerosol precursor (and/or one or more flavorants, medicaments, or the like that may likewise be provided for delivery to a user) [0037]), a tobacco component, a tobacco-derived material, a polyhydric alcohol is selected from the group consisting of glycerin, propylene glycol, and combinations thereof, an additional flavorant, or combinations thereof (visible aerosol forming materials (e.g., glycerin), various Volatile flavors (e.g., Vanillin and menthol), Volatile components of tobacco (e.g., nicotine), and the like [0066]).
Regarding claim 14, Sears teaches the aerosolizable composition is of coated on, adsorbed by, or absorbed in at least a portion of a substrate (Aerosol-forming material. Such as glycerin, can be dissolved or dispersed in an aqueous liquid, or other Suitable solvent or liquid carrier, and sprayed onto that substrate material [0054]).
Regarding claim 15, Sears teaches a second aerosolizable composition (a second aerosol generation arrangement 400).
Regarding claim 16, Sears teaches a first aerosolizable composition comprises granules, pellets, beads, discrete small units, extruded or compressed cylindrical or spherical elements, milled materials, ovoid elements, irregularly shaped elements, shredded pieces, flakes, capsules (at least partially forming the second aerosol generation arrangement, into the second tubular member, wherein the one or more (at least one) aerosol generation elements is selected from the group consisting of granules, pellets, beads, discrete Small units, carbon pieces [0008)]).
Regarding claim 18, Sears teaches a control body 300 portion including a first elongate tubular member having opposed ends, and a power source disposed therein; 
a cartridge body 200 portion including a second tubular member having opposed first and second ends, the first end being engaged with one of the opposed ends of the control body portion [0007], the cartridge body portion further comprising a first aerosol generation arrangement disposed within the second tubular member and configured to operably engage the power source upon engagement between the one of the opposed ends of the control body portion and the first end of the cartridge body portion, the second end of the cartridge body portion facing toward a mouth-engaging end of the aerosol delivery system [0007]; 
and a second aerosol generation arrangement disposed between the first aerosol generation arrangement and the mouth-engaging end of the aerosol delivery system, the second aerosol generation arrangement being either removably engaged with the cartridge body portion or housed within the second tubular member of the cartridge body portion, wherein the second aerosol generation arrangement includes the first aerosolizable composition, and wherein the first aerosolizable composition comprises granules, pellets, beads, discrete small units, extruded or compressed cylindrical or spherical elements, milled materials, ovoid elements, irregularly shaped elements, shredded pieces, flakes, capsules (the cartridge body portion further includes a second aerosol generation arrangement within the second tubular member disposed between the first aerosol generation arrangement and the mouth-engaging end. In some aspects, the second aerosol generation arrangement may further include one or more aerosol generation elements, wherein the one or more (at least one) aerosol generation elements may be selected from the group consisting of granules, pellets, beads, discrete Small units, carbon pieces, extruded carbon pieces, ceramic beads, marumarized tobacco pieces, extruded or compressed cylindrical or spherical elements, milled tobacco lamina, fillers [0007]).
Regarding claim 30, Sears teaches wherein the power source is situated in a control body of the smoking article, wherein the heating element is situated in a cartridge body of the smoking article, and wherein the power source is in electrical connection with the heating element when the control body is mechanically connected to the cartridge body ((electrically-powered aerosol delivery system wherein the first heating terminal 234a and the second heating terminal 234b (e.g., positive and negative terminals) at the opposing ends of the heating element 240 are configured to form an electrical connection (which may be a removable or detachable connection) with the control body 300 when the cartridge body 200 is connected thereto. Further, when the control body 300 is coupled to the cartridge body 200, the electronic control component 208 may form an electrical connection with the control body 300 through the control component terminal 206. The control body 300 may thus employ the electronic control component 208 to determine whether the cartridge 200 is genuine and/or perform other functions [0047]).
Claims 2-6, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2015/0335070) and Finberg (US 2,980,720), further in view of Hearn et al. (US 2010/0236562).
Regarding claim 29, 3 and 5-6, Sears in view of Finberg does not explicitly disclose at least one flavorant is either (i) at least one flavorant derived from a plant of the humulus lupulus and/or asimina triloba species comprises a hop oil and hop extract. However Hearn discloses a simulated cigarette device [0127] comprises a composition with aroma components include aromas derived from flowers, leaves or fruit. Preferably, the aroma components are aroma components that are typically added to tobacco products such as glycyrrhizin ammoniated, grape juice concentrate, honey, and hops oil [0047]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Sears to include the hops of Hearn because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)).
Regarding claim 4, the limitation “hop extract is an extract obtained via supercritical extraction, organic solvent extraction, or hot water extraction” is directed to a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight.
Regarding claim 2 and 17, Sears in view of Hearn hereinafter modified Sears disclose discloses a simulated cigarette device Hearn: [0127] comprises a composition with aroma components include aromas derived from flowers, leaves or fruit. Preferably, the aroma components are aroma components that are typically added to tobacco products such as glycyrrhizin ammoniated, grape juice concentrate, honey, and hops oil Hearn [0047]. But does not explicitly disclose flavorant and the first aerosolizable composition derived from a plant of the humulus lupulus species comprises milled hops. Sears also disclose one or more (at least one) aerosol generation elements may be selected from the group consisting of granules, pellets, beads, and milled tobacco lamina [0007]. It has been held that substituting equivalents known for the same purpose is prima facie obvious (See MPEP § 2144.06II). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the hops of modified Sears to correspond with that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715